Citation Nr: 1042842	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  03-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
varicose veins of the right lower extremity prior to December 19, 
2006, to include a total disability rating based on individual 
unemployability (TDIU).  

2.  Entitlement to an initial rating in excess of 10 percent for 
varicose veins of the left lower extremity prior to December 19, 
2006, to include a TDIU.  

3.  Entitlement to a rating in excess of 40 percent for varicose 
veins of the right lower extremity from December 19, 2006, to 
include a TDIU.  

4.  Entitlement to a rating in excess of 40 percent for varicose 
veins of the left lower extremity from December 19, 2006, to 
include a TDIU.  


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has previously come before the Board.  The Secretary 
and the Veteran (the parties) filed a Joint Motion for Remand 
(JMR), citing Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  In 
January 2010, the Court remanded that part of the Board's June 
2009 decision which denied an initial rating in excess of 10 
percent for varicose veins of the right lower extremity and in 
excess of 10 percent for the left lower extremity, prior to 
December 19, 2006, and which denied an evaluation in excess of 40 
percent for varicose veins of the right lower extremity and in 
excess of 40 percent for the left lower extremity, from December 
19, 2006.  The case has been returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Court has remanded this case to the Board for consideration 
of the holding in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  
In that case, the Court held that when entitlement to TDIU is 
raised during the adjudicatory process of an underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim for 
benefits for the underlying disability.  Evidence has been 
associated with the claims file which pertains to the issue of 
entitlement to a TDIU, including official letters in regard to 
the Veteran's employment status, received in July 2009.  As such, 
entitlement to a TDIU is to be considered part of the claims in 
this case.

The Board notes that VA law provides a total rating for 
compensation where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16(a).  It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to for 
the service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

It is established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
The veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is whether 
the veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In addition, and as reflected in the July 2009 rating decision, 
prior to December 19, 2006, under Diagnostic Code 7120, a 10 
percent evaluation has been assigned for varicose veins of the 
left extremity and a 10 percent evaluation has been assigned for 
varicose veins of the right extremity, and a 40 percent 
evaluation has been assigned from December 19, 2006 for left 
lower extremity varicose veins and a 40 percent rating has been 
assigned for right lower extremity varicose veins.  

Under the provisions of Diagnostic Code 7120, a noncompensable 
rating is warranted for asymptomatic palpable or visible varicose 
veins.  A 10 percent rating is warranted for intermittent edema 
of the extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of the 
extremity or by compression hosiery.  A 20 percent rating is 
warranted for persistent edema that is incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration. A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration. A 100 percent 
rating is assigned for massive board-like edema with constant 
pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).  

The Board notes that a June 2010 determination from the Director 
of Compensation and Pension Service notes that while evidence 
associated with the claims file reflects that the Veteran is 
retired due to disability, the specific disability that resulted 
in the decision to grant entitlement to medical retirement is not 
associated with the claims file.  The AOJ should obtain records 
pertaining to the specific disability or disabilities that 
resulted in the decision to grant medical retirement.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain records pertaining 
to the specific disability or disabilities 
from the appropriate source that resulted in 
the decision to grant medical retirement.  
All efforts in that regard should be 
documented in the claims file and all records 
obtained should be associated with the claims 
file.  

2.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination to determine the 
degree of impairment due to the service-
connected varicose veins for the relevant 
periods.  The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner provide 
an opinion in regard to the degree of 
impairment due to service-connected varicose 
veins of the right and left lower 
extremities, prior to December 19, 2006 and 
thereafter, to include an opinion in regard 
to the whether varicose veins of the right 
and left lower extremity preclude the Veteran 
from obtaining and maintaining substantially 
gainful employment, prior to December 19, 
2006 and thereafter, and if so, the date upon 
which unemployability occurred to the extent 
possible.  If any increase in the degree of 
impairment is identified, the date of any 
increase should be reported to the extent 
possible.  A complete rationale should 
accompany all opinions provided.  

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions obtained for adequacy.  Any further 
development necessary in that regard should 
be accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


